2019 IL App (1st) 150626-B
                                       No. 1-15-0626
                                                                             FIRST DIVISION
                                                                                March 18, 2019
                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


_
THE PEOPLE OF THE STATE OF ILLINOIS,               )       Appeal from the Circuit Court
                                                   )       of Cook County.
       Plaintiff-Appellee,                         )
                                                   )
v.                                                 )       No. 10 CR 16598
                                                   )
JAMARI McARTHUR,                                   )
                                                   )       Honorable
                                                   )       Michele McDowell Pitman
       Defendant-Appellant.                        )       Judge Presiding.



       JUSTICE GRIFFIN delivered the judgment of the court, with opinion.
       Presiding Justice Mikva and Justice Pierce concurred in the judgment and opinion.

                                          OPINION

¶1     Seventeen-year-old defendant Jamari McArthur was arrested for allegedly engaging in

sexual conduct with M.W., an 11-year-old boy. Defendant confessed to the police in writing after

having spent 50 hours in custody without a probable cause determination. Defendant filed a

motion to suppress his confession, arguing that the duration of his detention without a probable

cause determination rendered his confession involuntary. The trial court ruled that defendant’s

confession was voluntary despite the delay. A jury found defendant guilty of the aggravated

criminal sexual abuse of M.W., and the trial court sentenced him to four years’ imprisonment.

Defendant’s conviction triggered mandatory lifetime sex offender registration under the Sex

Offender Registration Act (SORA) (730 ILCS 150/1 et seq. (West 2010)).
No. 1-15-0626


¶2      On appeal, defendant challenges the trial court’s ruling that his confession was voluntary

and the sufficiency of the evidence presented at trial. Defendant further challenges the

constitutionality of SORA and the SORA provision that precludes minors charged under the

criminal laws as adults from petitioning to terminate their sex offender registration (id. § 3-5(i)

(hereinafter subsection (i) of Juvenile SORA)).

¶3     We affirmed the trial court’s judgment on June 25, 2018. In a supervisory order, the

Illinois Supreme Court directed us to vacate our judgment and consider the effect of People v.

Bingham, 2018 IL 122008 on the issue of whether defendant may raise the constitutionality of

SORA on direct appeal. For the reasons stated below, we affirm the trial court’s judgment and

dismiss defendant’s constitutional challenges to SORA and Subsection (i) of Juvenile SORA.

¶4                                      BACKGROUND

¶5     On Saturday, August 28, 2010, at 2:57 p.m., defendant was arrested and taken to the

Calumet City Police Department. Later that day at 7:53 p.m., Detective Casey Erickson placed

defendant in an interview room, read defendant his Miranda rights, and presented him with a

preprinted waiver form. Defendant said he understood his Miranda rights, initialed and signed

the waiver form, and confessed to placing his mouth around the penis of M.W., an 11-year-old

boy.

¶6     Detective Erickson questioned defendant again at 9:20 p.m. that night, and defendant

offered additional details about the incident. The next day, August 29, 2010, at 1:02 p.m.,

defendant consented to a mouth swab, placed a call to his grandmother, and was not questioned

for the rest of the day. On Monday, August 30, 2010, Detective Erickson and Cook County

Assistant State’s Attorney Elizabeth Dibler (ASA Dibler) attended four victim sensitive

interviews (VSIs) of M.W. and other potential child witnesses. The last VSI concluded at 2:14




                                               -2-
No. 1-15-0626


p.m., and ASA Dibler met with defendant in an interview room at the police station at 3:45 p.m.

¶7      ASA Dibler read defendant his Miranda rights and questioned him in the presence of

Detective Erickson. Defendant indicated that he understood his Miranda rights and, over the

course of a half hour, provided a detailed confession and chronological account of the events

leading up to, and following, the incident. At around 5:02 p.m., ASA Dibler asked defendant to

make a written confession, and defendant agreed. ASA Dibler proceeded to summarize

defendant’s statements in writing on a preprinted form. When completed, defendant read the

statement aloud without any difficulty. Defendant asked ASA Dibler to add three sentences to

his statement and then signed the statement on each of its four pages. Defendant also signed a

picture of himself, taken by ASA Dibler, showing him signing the statement.

¶8      The next morning, Tuesday, August 31, 2010, defendant was brought before a judge for a

probable cause determination. More than 73 hours had passed since the time of his arrest. The

judge found probable cause for defendant’s arrest, and he was subsequently charged with two

counts of predatory criminal sexual assault (720 ILCS 5/12-14.1(a)(1) (West 2010)), four counts

of criminal sexual assault (id. § 12-13(a)(2)), and one count of aggravated criminal sexual abuse

(id. § 12-16(c)(1)(i)).

¶9      Defendant filed a motion to suppress his confession, arguing that his time spent in

custody without a judicial determination of probable cause was unreasonable and rendered his

confession involuntary. The trial court held an evidentiary hearing on defendant’s motion, and

the State called Detective Erickson and ASA Dibler to testify. Detective Erickson testified that

he did not bring defendant to court for a probable cause determination until the morning of

August 31, 2010, because “we hadn’t officially interviewed the victim” and “there was still an

ongoing investigation.” Detective Erickson testified that he could not schedule VSIs of child




                                              -3-
No. 1-15-0626


witnesses until the afternoon of August 30, 2010, but that defendant was brought before a judge

the morning after the interviews were conducted. Detective Erickson could offer “no reason” as

to why he did not release defendant before the VSIs were conducted and rearrest defendant if the

victim and child witnesses confirmed the content of defendant’s confession.

¶ 10    ASA Dibler testified that after attending VSIs on August 30, 2010, she and Detective

Erickson placed defendant in an interview room around 3:45 p.m. ASA Dibler read defendant his

Miranda rights, and defendant provided a detailed statement of his sexual contact with M.W.:

defendant was at M.W.’s house on Friday and stayed the night; defendant went to bed around

12 p.m., awoke at 1 a.m. the next morning, and placed his head on M.W.’s stomach; defendant

noticed M.W.’s penis protruding from his shorts and put M.W.’s penis inside his mouth for 10

seconds; M.W. woke up, went to the bathroom, returned to the bedroom, and slept on the other

side of the room. ASA Dibler testified that, outside the presence of Detective Erickson,

defendant denied being verbally or physically threatened, or abused, by the police. Returning to

the interview room around 5:02 p.m., ASA Dibler testified that she read defendant his Miranda

rights, and with defendant in agreement, summarized his statements in writing on a preprinted

form. Defendant read the completed statement aloud. Defendant asked ASA Dibler to add three

sentences after the statement’s third paragraph, and everyone present signed the statement on all

of its pages.

¶ 11    The trial court denied defendant’s motion to suppress his confession, stating that although

the police delayed a probable cause determination, the totality of the circumstances indicated that

defendant’s confession was given voluntarily. The State proceeded on the charges of predatory

criminal sexual assault and aggravated criminal sexual abuse, and a jury trial commenced.

¶ 12    M.W. testified that he woke up between 10:30 p.m. and 11 p.m. on August 27, 2010, and




                                               -4-
No. 1-15-0626


saw that his sister had a sheet over her face. Defendant was laying on M.W. like a pillow,

touched his shorts, and started licking his underwear for several minutes. M.W. testified that

defendant then started “sucking [his] penis.” Defendant tried to get M.W. to grab his penis, but

M.W. pushed his hand away. M.W. then felt something wet on his leg. Defendant got up and put

a sheet over M.W.’s face before going to the bathroom. Upon his return, defendant cleaned up

the “wet feeling” on M.W.’s leg and continued to suck his penis. Defendant stopped after a few

minutes, and M.W. pretended to be asleep. M.W. testified that he told his mother what happened

the next morning, and defendant was arrested the same day. After giving statements to arresting

officers, M.W. testified that his mother took him to St. Margaret’s Hospital, where he was

examined by Dr. Brett Marcotte. M.W. told Dr. Marcotte that he had not changed his clothes or

taken a shower that day. M.W. testified that three days later, he attended a VSI with Dr. Myra

West.

¶ 13    Defendant took the stand in his own defense and testified to a different version of events.

Defendant testified that he spent the night M.W.’s house and fell asleep next to him in a

bedroom. At around midnight, defendant testified that he woke up, went to use the bathroom,

washed his hands and then went back to sleep. A half hour later, M.W. woke up, hit the

defendant, left the room, and started walking down the hallway toward the bathroom. When

M.W. returned, defendant testified that M.W. went to sleep next to his sister, E.A.

¶ 14    Defendant’s testimony as to what he said and did while in police custody conflicted with

the testimony of Detective Erickson and ASA Dibler. Defendant testified that in his interviews

with Detective Erickson, he waived his Miranda rights and denied placing his mouth on M.W.’s

penis. Defendant further denied adding the sentences after the third paragraph of his written

confession. On cross-examination, defendant admitted to making the statements contained in his




                                               -5-
No. 1-15-0626


written confession and to telling ASA Dibler that he saw M.W.’s penis sticking out of his shorts,

that he placed M.W.’s penis in his mouth for 10 seconds, and that he stopped sucking M.W.’s

penis when M.W. woke up. However, defendant maintained that what he told ASA Dibler was

not true.

¶ 15    Defendant called Dr. Brett Marcotte to the stand, and he testified that he used a standard

sexual assault kit to examine M.W. Dr. Marcotte testified that he found no semen on M.W.’s

groin and thigh area after performing a black light test of the region and that he skipped step six

of the sexual assault kit, which required him to perform a penile swab of M.W. Defendant also

called police officer Mike Serrano to the stand, who testified that he was assigned to take

photographs and collect evidence from M.W.’s home. Serrano collected tissue from each of two

trash cans found in the bathroom next to M.W.’s bedroom and a shoe box containing bathroom

tissue in a dumpster outside of the apartment. Serrano testified that he sent the evidence he

collected to the Illinois State Police Crime Lab for testing.

¶ 16    Katherine Sullivan, a forensic biologist working for the Illinois State Police Crime Lab,

testified that she received and tested the physical evidence collected in M.W.’s case. When

testing M.W.’s boxer shorts for the presence of saliva, Sullivan testified that she expected saliva

to have been transferred to M.W.’s boxer shorts after three minutes of licking, but that she found

none. Sullivan testified that defendant’s mouth swab tested negative for the presence of semen

and that a test of the tissue from one of the bathroom trash cans revealed 16 glowing spots under

a black light, but that each stain tested negative for semen or saliva. Sullivan noted the absence

of a penile swab from the sexual assault kit and testified that penile swabs are tested for the

presence of saliva.

¶ 17    At the close of the parties’ arguments, the jury deliberated and found defendant guilty of




                                                -6-
No. 1-15-0626


aggravated criminal sexual abuse. Defendant filed a motion for a new trial, which was denied.

The trial court sentenced defendant to four years’ incarceration in the Illinois Department of

Corrections. Defendant’s conviction triggered mandatory lifetime sex offender registration. The

trial court denied defendant’s motion to reconsider his sentence.

¶ 18    Defendant appeals his conviction and seeks a new trial or the outright reversal of his

conviction. Alternatively, defendant claims that the trial court ordered defendant register under

SORA for his natural life and asks us to vacate this alleged order. He seeks a remand of his case

to the trial court so that he may register under the provisions of SORA applicable to juveniles.

¶ 19                                       JURISDICTION

¶ 20    On October 21, 2014, a jury found defendant guilty of aggravated criminal sexual abuse.

The trial court sentenced defendant on January 20, 2015. Defendant filed a timely motion to

reconsider his sentence, which was denied on February 17, 2015. A notice of appeal was filed on

February 17, 2015. Accordingly, we have jurisdiction to hear defendant’s appeal. Ill. Const.

1970, art. VI, § 6; Ill. S. Ct. R. 603 (eff. Feb. 6, 2013); R. 606 (eff. July 1, 2017).

¶ 21                                         ANALYSIS

¶ 22    The issues on appeal are whether (1) the trial court erred in ruling that defendant’s

confession was voluntary; (2) the forensic evidence presented at trial contradicted the State’s

case such that no rational trier of fact could have found defendant guilty of aggravated criminal

sexual abuse beyond a reasonable doubt; (3) subsection (i) of Juvenile SORA on its face, and as

applied to defendant, violates the equal protection clause of the Illinois Constitution (Ill. Const.

1970, art. I, § 2) and the United States Constitution (U.S. Const., amend. XIV, § 1) by excluding

minors prosecuted under the criminal laws as adults from petitioning to terminate their SORA

registration; and (4) subsection (i) of Juvenile SORA and SORA subjected defendant to




                                                  -7-
No. 1-15-0626


disproportionate and cruel and unusual punishment, in violation of the eighth amendment to the

United States Constitution (U.S. Const., amend. VIII) and the proportionate penalties clause of

the Illinois Constitution (Ill. Const. 1970, art. I, § 11).

¶ 23    We review the trial court’s factual findings at the evidentiary hearing on defendant’s

motion to suppress his confession to determine whether they were against the manifest weight of

the evidence. People v. Richardson, 234 Ill. 2d 233, 251 (2009). We review the trial court’s

ultimate ruling, that defendant’s confession was voluntary, de novo. Id. We may consider both

the evidence presented at defendant’s suppression hearing as well as the evidence adduced at

trial to determine whether the State proved the voluntariness of defendant’s confession by a

preponderance of the evidence. Id. at 252.

¶ 24    Police are required to provide a defendant with a “fair and reliable determination of

probable cause” before or promptly after arrest. Gerstein v. Pugh, 420 U.S. 103, 125 (1975). A

prompt determination of probable cause is one made within 48 hours of arrest. County of

Riverside v. McLaughlin, 500 U.S. 44, 56 (1991). Here, police clearly exceeded the law’s 48-

hour limit by providing defendant with a probable cause determination 73 hours after his arrest.

However, even if police do not provide a defendant with a prompt determination of probable

cause, a confession will not be suppressed unless it was given involuntarily. See People v. Willis,

215 Ill. 2d 517, 535 (2005) (holding that a trial court facing a Gerstein/McLaughlin violation

asks the question whether the confession was voluntary). We therefore turn to consider whether,

in light of the delay of defendant’s probable cause determination, his confession was voluntary.

¶ 25    To determine whether defendant’s confession was voluntary, we consider the totality of

the circumstances and the following factors: (1) age, (2) intelligence, (3) education,

(4) experience, (5) physical condition at the time of the detention and interrogation, (6) the




                                                   -8-
No. 1-15-0626


duration of the interrogation, (7) the presence of Miranda warnings, (8) the presence of any

physical or mental abuse, and (9) the legality and duration of the detention. Id. at 536.

Defendant’s statement was voluntary unless his will was overcome by the police at the time he

confessed. People v. Gilliam, 172 Ill. 2d 484, 500 (1996).

¶ 26   The trial court considered the foregoing factors and ruled that, although police delayed

defendant’s probable cause determination, the totality of the circumstances did not warrant the

suppression of his confession as involuntary. The trial court supported its decision with the

following factual findings adduced from the evidentiary hearing on defendant’s motion to

suppress his confession:

                “Under a totality of the circumstances analysis *** defendant was 17

       years of age and a high school student living with family members. The defendant

       was currently looking for a job. Was not able to obtain one at the time but looking

       for employment. I have not heard that the defendant was below intelligence, a

       special needs student. Did not understand what was going on when the Assistant

       State’s Attorney and the Detective spoke with the defendant and clearly gave

       defendant his Miranda warnings.

                Both witnesses indicated that the defendant was cooperative. He

       understood his Miranda Warnings; and, he waived Miranda *** In this case, it

       appears as if the witnesses are children. The defendant is being spoken to on the

       28th and within five hours or so he gives an incriminating statement. Now at this

       point the Detective needs to continue to speak with the children who were

       involved in this. Hearing the circumstances of this incident. There are young

       children to be interviewed ***.




                                               -9-
No. 1-15-0626


                                          ***
                The Detective indicated that the first time he was able to get a victim

       sensitive interview set up with these children was *** at 1:00 p.m. Monday, the

       30th. The defendant was arrested on August 28th at just before 3:00 p.m. So, at

       that time the victim sensitive interviews were being conducted you’re still within

       the forty-eight hour timeframe *** When the police, they are continuing their

       investigation I don’t find that it was any malicious delay in trying to keep the

       defendant as opposed to in [Willis] where the defendant was kept. He had not

       given any incriminating statement.

                                              ***
                It is a delay. Yes, it is. Does it render the statement looking at the totality

       of the circumstances and the need and I believe [Willis] speaks even about the

       need to allow the police some latitude to conduct their investigations. This was an

       investigation. This was not an attempt to get the defendant to confession and keep

       him in custody past forty-eight hours. *** The delay alone does not render the

       statement involuntary based on the totality of the circumstance under which

       [defendant] gave his statement.”

¶ 27   We hold that the trial court’s factual findings were not against the manifest weight of the

evidence and its ultimate ruling was not in error. The delay of defendant’s probable cause

determination beyond 48 hours was not the result of a willful disregard of McLaughlin,

indifference to defendant’s presence in custody, or the product of police misconduct. See Willis,
215 Ill. 2d at 538. Detective Erickson’s explanation for the delay was not “specious,” as

defendant contends but, rather, demonstrative of his intent to corroborate defendant’s account of

the incident with statements obtained from M.W. and other child witnesses through VSIs. When




                                                - 10 -
No. 1-15-0626


the VSIs were completed on August 30, 2010, defendant was interviewed, defendant confessed

in writing, and a judge found probable cause for his arrest the next morning. Any delay by police

was attributed to the need to speak with the child witnesses before charging defendant with a

felony offense. We find that the police did not engage in “delay for delay’s sake.” McLaughlin,
500 U.S. at 59. Having considered the duration of defendant’s detention, we turn to address the

other factors necessary to our determination of whether defendant’s confession was voluntary.

See People v. Westmorland, 372 Ill. App. 3d 868, 877 (2007) (no single factor is determinative).

¶ 28   The record supports the trial court’s findings and determination that defendant was

provided his Miranda rights before questioning and that police questioning was not unreasonable

in duration. Defendant was arrested on August 28, 2010, at 2:57 p.m.; read his Miranda rights;

and, following a 20-minute interview, confessed by 7:53 p.m. that night. About an hour later,

defendant was read his Miranda rights again and provided more information to the police about

the incident. On August 30, 2010, at 3:45 p.m., defendant was read his Miranda rights by ASA

Dibler and, over the course of a 30- to 35-minute interview, confessed to his placing his mouth

on M.W.’s penis. ASA Dibler then returned, reread defendant his Miranda rights and, over the

course of 15 to 20 minutes, reduced defendant’s confession to writing with his permission.

Defendant read the statement aloud, clarified his statement with additional sentences, and signed

each page of the preprinted form, which contained a list of Miranda rights in its preamble.

¶ 29   The trial court’s factual findings as to defendant’s personal characteristics and the lack of

police mistreatment support its ruling. When defendant was arrested, he was over the age of 17

and in the tenth grade taking geometry, chemistry, physical education, journalism, and speech

classes. The trial court noted the absence of any facts demonstrating that defendant was “below

intelligence” or “a special needs student.” There was no indication of police mistreatment or




                                              - 11 -
No. 1-15-0626


mental abuse during defendant’s questioning. Detective Erickson denied making any overt

threats or promises to defendant in exchange for his statements and, outside the presence of

Detective Erickson, defendant denied being verbally or physically threatened, or abused, by the

police.

¶ 30      As defendant points out, he had no prior involvement with the police and no criminal

background, but his inexperience alone does not support the suppression of his confession.

Defendant attempts to analogize his case, and himself, to that of the defendant in Westmorland,

372 Ill. App. 3d 868 (2007). Westmorland examined the confession of an “immature” and

“terrified” 17-year-old defendant after police refused to contact his mother and detained him

beyond the 48-hour limit imposed by McLaughlin. Id. at 879. The Westmorland court held that

the defendant’s physical characteristics, the interrogating police officer’s statement that “ ‘I don’t

give a shit if you go to jail or not,’ ” and the fact that police refused defendant’s requests to

contact his mother during questioning warranted the suppression of his confession. Id. at 890.

The police made no such statement here and defendant did not share the physical characteristics

of the defendant in Westmorland. See id. at 874.

¶ 31      Defendant argues that Detective Erickson violated his rights under the provision of the

Juvenile Court Act of 1987 (Act) that requires police officers, who arrest a minor without a

warrant, to “immediately” make a reasonable attempt to notify a parent or legal guardian and to

take the minor to the nearest juvenile officer “without unnecessary delay.” 705 ILCS 405/5-

405(2) (West 2010). However, this provision applies to minors who are subject to the jurisdiction

of the Act. Id. § 5-130(7) (procedures for the investigation, arrest and prosecution of juvenile

offenders shall not apply to minors who are excluded from the jurisdiction of the juvenile court).

Defendant was not subject to the exclusive jurisdiction of the Act when he was questioned by




                                                - 12 -
No. 1-15-0626


police. See id. § 5-120 (prior to its amendment under Public Act 98-61 (Pub. Act 98-61, § 5 (eff.

Jan. 1, 2014)), the exclusive jurisdiction statute of the Act applied to minors under the age of 17).

Defendant therefore cannot avail himself of the protections afforded by this provision.

¶ 32   Alternatively, defendant argues that we should consider the “concerned adult” factor to

find that his confession was involuntary. The concerned adult factor requires a determination of

whether (1) defendant had an opportunity to consult with an interested adult before or after

interrogation and (2) police prevented defendant from contacting an interested adult or vice

versa. Richardson, 234 Ill. 2d at 254. In support of his argument, defendant cites Westmorland,

arguing that the absence of a concerned adult when defendant was questioned by police weighs

in favor of the suppression of his confession. But unlike Westmorland, there are no facts

indicating that the police prevented defendant from contacting his parent or vice versa. To the

contrary, defendant placed a phone call to his grandmother 15 hours after his arrest. We

recognize that defendant was permitted to contact his grandmother after he made an oral

confession, but do not find that this factor renders his written confession, which was given after

he spoke with his grandmother, involuntary.

¶ 33   The totality of the circumstances do not warrant the suppression of defendant’s

confession. The police did not overbear defendant’s will and the State was at liberty to publish

the written confession to the jury at trial. See In re Marvin M., 383 Ill. App. 3d 693, 705 (2008)

(police are allowed to play on a respondent’s ignorance, fear, and anxieties, but may not engage

in conduct that overbears a defendant’s will or renders him incapable of making a rational

decision). Accordingly, the trial court’s factual findings were not against the manifest weight of

the evidence and its ultimate conclusion, that the State proved the voluntariness of the

defendant’s confession by a preponderance of the evidence, was not in error.




                                               - 13 -
No. 1-15-0626


¶ 34    Defendant challenges the sufficiency of the evidence presented at trial, arguing that

forensic evidence contradicted the State’s case such that no rational trier of fact could have found

him guilty of criminal sexual abuse beyond a reasonable doubt. Defendant’s challenge requires

us to determine whether any rational trier of fact could have found the essential elements of the

offense beyond a reasonable doubt. People v. Hardman, 2017 IL 121453, ¶ 37. We will not

reverse defendant’s criminal conviction unless the evidence presented to the jury was so

“unreasonable, improbable, or so unsatisfactory as to justify a reasonable doubt of the

defendant’s guilt.” People v. Campbell, 146 Ill. 2d 363, 375 (1992). We review the evidence in a

light most favorable to the State and draw all reasonable inferences from the evidence in the

State’s favor. Id. at 374.

¶ 35    We hold that the jury could have found defendant guilty of aggravated sexual abuse

beyond a reasonable doubt based on the evidence presented at trial. The testimony of M.W. was

sufficient to convict defendant of his sex offense, and we will not retry the defendant or

substitute the jury’s credibility determinations with that of our own. People v. Cunningham, 212
Ill. 2d 274, 279 (2004).

¶ 36    In order to convict defendant of the aggravated criminal sexual abuse of M.W., the jury

was required to find that the State proved the following elements of the offense beyond a

reasonable doubt: (1) defendant was over 17 years of age, (2) M.W. was younger than 13 years

of age, and (3) defendant knowingly committed an act of sexual conduct on M.W. See 720 ILCS

5/12-16(c)(1)(i) (West 2010); see also id. § 12-12(e) (defining sexual conduct as the knowing

touching of the sex organ of the complaining witness by the accused).

¶ 37    The testimony of M.W. could alone have supported the jury’s verdict. It is well settled

that the testimony of a single witness, if positive and credible, is sufficient to convict, even




                                               - 14 -
No. 1-15-0626


though it is contradicted by the defendant. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009).

M.W. testified that he was younger than 13 years of age and that defendant was over 17 years

old, when the following events took place: M.W. woke up between 10:30 p.m. and 11 p.m. on

the night of August 27, 2010; defendant was laying on him like a pillow, touched his shorts,

licked his underwear for several minutes, and started “sucking [his] penis.” These facts are

similar to People v. Mack, 2016 IL App (5th) 130294, where the court held that the victim’s

testimony, that she woke up to defendant rubbing her private area in a circular motion, supported

the jury’s finding of guilt in spite of the defendant’s contrary testimony that he may have touched

her thigh when he tried to put a cover on the victim. Here too, M.W.’s testimony could have

supported the jury’s verdict despite defendant’s conflicting testimony at trial.

¶ 38    Defendant cites In re Nasie M., 2015 IL App (1st) 151678, in support of his argument

that forensic evidence raised sufficient reasonable doubt that no rational trier of fact could have

found him guilty. But that case does not apply here. In re Nasie M. involved a court’s reversal of

a juvenile’s conviction for aggravated unlawful use of a weapon and unlawful possession of a

firearm where the State presented no eyewitnesses at trial or any evidence that the defendant

actually possessed a firearm when he was found shot in the foot. Id. ¶¶ 2-3. Here, the victim

testified credibly to defendant’s sexual conduct. Moreover, defendant confessed in writing.

¶ 39    Defendant alleges three forensic evidentiary contradictions, each of which are unavailing:

(1) the was no saliva detected on M.W.’s boxer shorts despite M.W.’s statement that he licked

his boxer shorts for several minutes, (2) there was no semen on M.W.’s leg despite his testimony

that he “felt something wet,” and (3) there was no semen on the bathroom tissues collected by

Officer Serrano despite defendant’s written statement that he ejaculated and cleaned himself with

them.




                                               - 15 -
No. 1-15-0626


¶ 40    Forensic technician Sullivan testified that the amount of saliva transferred to M.W.’s

boxer shorts would have depended on which part of defendant’s tongue he used when he licked

the boxer shorts. M.W. testified that he wiped the semen off of his thigh which, according to

forensic technician Sullivan, may have explained why Dr. Marcotte’s examination did not reveal

the presence of semen on his body. The fact that penile swab results were not presented to the

jury does not raise sufficient doubt to overturn the verdict, as the State was not required to

present corroborating evidence to support the jury’s finding of guilt. See People v. Herron, 2012

IL App (1st) 090663, ¶ 23 (corroborating physical evidence not necessary when eyewitness

testimony is credible).

¶ 41    Similarly, the fact that discarded bathroom tissues collected from M.W.’s home did not

test positive for the presence of semen does not suffice to overturn the jury’s verdict. As to

defendant’s argument that M.W.’s testimony was inconsistent with defendant’s written

confession and his testimony at trial, the jury resolved those inconsistencies against defendant.

Cunningham, 212 Ill. 2d at 283. The precise time the incident took place—as well as the

questions as to whether defendant grabbed M.W.’s penis, whether M.W. walked to the bathroom,

and the number of times defendant sucked on M.W.’s penis—are collateral matters that did not

render M.W.’s testimony “incredible or improbable.” People v. Gray, 2017 IL 120958, ¶ 47.

Accordingly, the jury’s verdict stands, and the evidence presented at trial was not “so

unreasonable, improbable, or unsatisfactory” as to warrant an overturning of the jury’s verdict.

Id. ¶ 35.

¶ 42    Defendant challenges the facial and as-applied constitutionality of subsection (i) of

Juvenile SORA, which precludes minors prosecuted under the criminal laws as adults from

petitioning a court to terminate their SORA registration. 730 ILCS 150/3-5(i) (West 2010).




                                             - 16 -
No. 1-15-0626


Defendant argues that subsection (i) of Juvenile SORA deprives him of equal protection by

creating a “distinction that allows minors who are found guilty of committing the same offense,

at the same age, to be subject to different SORA registration requirements.”

¶ 43    Defendant also argues that subsection (i) of Juvenile SORA, and his mandated lifetime

SORA registration, impose (1) a cruel and unusual punishment in violation of the eighth

amendment to the United States Constitution (U.S. Const., amend. VIII) and (2) a

disproportionate penalty in violation of the proportionate penalties clause of the Illinois

Constitution (Ill. Const. 1970, art. I, § 11). We dismiss defendant’s constitutional challenges in

light of the Illinois Supreme Court’s holding in People v. Bingham, 2018 IL 122008.

¶ 44    Bingham held that a reviewing court has no power on direct appeal from a criminal

conviction to relieve a defendant of his obligation to register as a sex offender unless the trial

court imposed the obligation to register or defendant appeals an order or conviction that is

directly related to the obligation or failure to register. Id., ¶ 18. The court further clarified that

“[t]he two proper ways that the kinds of constitutional issues involved in this case typically make

their way to a reviewing court are (1) through a direct appeal from a case finding a defendant

guilty of violating the regulation he attempts to challenge as unconstitutional, such as the sex

offender registration law ***, or (2) by filing a civil suit seeking a declaration of

unconstitutionality and relief from the classification as well as the burdens of sex offender

registration ***.” Id., ¶ 21.

¶ 45    The court’s rationale was as follows. To invoke the powers of a reviewing court on direct

appeal from a criminal conviction, a defendant must challenge the trial court’s judgment. Id., ¶

16 (“scope of appellate review is defined by the trial court’s judgment and the proceedings and

orders related to it”); Ill. Ct. R. 615(b) (eff. Jan. 1967) (outlining powers when reviewing




                                                - 17 -
No. 1-15-0626


criminal cases). The obligation to register as a sex offender is not embodied in the trial court’s

judgment because SORA, not the trial court, imposes the obligation. Id., ¶ 17 (“[t]he requirement

that defendant register as a sex offender is not encompassed within the judgment or any order of

the trial court”). Hence, a defendant who challenges his obligation to register as sex offender on

direct appeal from a criminal conviction simply fails to invoke the powers of a reviewing court.

We have one such challenge here and Bingham is controlling.

¶ 46    We dismiss defendant’s constitutional challenges to SORA and Subsection (i) of SORA

because the trial court did not impose upon defendant the obligation to register as a sex offender

and this appeal has no direct relation to the obligation or failure to register.

¶ 47                                       CONCLUSION

¶ 48    Accordingly, we affirm.

¶ 49    Affirmed.




                                                 - 18 -